DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 4/20/2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2, 4, 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2, 4, 6, 7 and 9, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the (material) specifics of the capping layer as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (20150162445) in view of Huang et al. (20130056795)
Regarding Claim 1, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a fin 202 comprising a lightly doped source/drain (LDD) region; a capping layer 210 over the LDD region 207a/207b; a gate stack 212 over the fin, the gate stack comprising a gate electrode 212c and a gate dielectric 212b, the gate dielectric extending along sidewalls of the capping layer (see Fig. 4B); and a gate spacer 206 adjacent to sidewalls of the gate electrode, the (left and rightmost portions of the) capping layer 210  being interposed between the gate spacer and the LDD region. Wu fails to disclose the newly added limitations with respect to gate stack and capping layer. However, Huang et al. discloses a FinFETdevice where in Figs. 5A-5C, 8A-8C and 9A-10C along with paragraphs 0022, 0031, 0032 and 0040, the required limitation with respect to gate stack and capping layer is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required gate stack and capping layer in Wu et al. as taught by Huang et al. for speed purposes. 
Regarding Claim 3, in Wu, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 10 A to 20 A.  
Regarding Claim 5, in Wu, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 5 A to 15 A.  
Regarding Claim 8, in Wu, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 3 A to 47 A.  
Regarding Claim 10, in Wu, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 25 A to 45 A.
Regarding Claim 11, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a substrate 200; a fin 202 formed in the substrate; a capping layer 210 overlying the fin; an interfacial layer 212a on the capping layer, wherein a material composition of the interfacial layer is different than a material composition of the capping layer; a gate spacer 206 on the interfacial layer, the (left and rightmost portions of the) interfacial layer and the capping layer being interposed between the fin and the gate spacer; a gate dielectric layer 212b adjacent the gate spacer, the gate dielectric layer extending along sidewalls of the capping layer and the interfacial layer (see Fig. 4B); and a gate electrode 212c over the gate dielectric layer.  Wu fails to disclose the newly added limitations with respect to gate stack and capping layer. However, Huang et al. discloses a FinFETdevice where in Figs. 5A-5C, 8A-8C and 9A-10C along with paragraphs 0022, 0031, 0032 and 0040, the required limitation with respect to gate stack and capping layer is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required gate stack and capping layer in Wu et al. as taught by Huang et al. for speed purposes. 
Regarding Claim 12, in Wu, a channel region 209 of the fin comprises germanium (see paragraphs 0016, 0037 and 0084).  
Regarding Claim 13, in Wu, the channel region of the fin has a concentration of germanium of at least 25% (see paragraphs 0015 and 0016) 
Regarding Claim 14, in Wu, the interfacial layer comprises silicon oxide or silicon nitride (see paragraphs 0021, 0032, 0033, 0036 and 0051).  
Regarding Claim 15, in Wu, in paragraphs 0072 and 0075, a combined thickness of the capping layer and the interfacial layer is in a range of 25 A to 50 A.  
Regarding Claim 16, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a fin 202 protruding from a substrate 200; a gate electrode 212c over the fin; a gate dielectric layer 212b between the fin and the gate electrode, the gate dielectric layer covering sidewalls of the gate electrode; a gate spacer 206 adjacent to the gate dielectric layer, the gate spacer being over the fin; a capping layer 210 between the gate spacer and the fin; and a source/drain region 207 extending from the fin, sidewalls of the source/drain region being covered by the capping layer.  Wu fails to disclose the newly added limitations with respect to capping layer. However, Huang et al. discloses a FinFETdevice where in Figs. 5A-5C, 8A-8C and 9A-10C along with paragraphs 0022, 0031, 0032 and 0040, the required limitation with respect capping layer is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required capping layer in Wu et al. as taught by Huang et al. for speed purposes. 
Regarding Claim 17, in Wu, the gate dielectric layer 212b covers a first sidewall of the capping layer 210.  
Regarding Claim 18, in Wu, the source/drain region 207 covers a second sidewall of the capping layer, the second sidewall being opposite the first sidewall.  
Regarding Claim 19, in Wu, the capping layer 210 is interposed between the gate spacer 206 and the source/drain region 207.  
Regarding Claim 20, in Wu, an interfacial layer 212a is interposed between the capping layer 210 and the gate spacer 207.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/31/2022